Exhibit 10.38

J. ALEXANDER’S HOLDINGS, INC. (THE “COMPANY”)

 

SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER COMPENSATION

 

I. DIRECTOR COMPENSATION. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

 

RETAINERS

2020

 

Board Retainers

$

45,000

 

 

In addition, there are annual retainer fees for non-employee directors serving
as a chair of any standing committee of the Board.  The additional retainer fee
for committee chairs for 2020 are $15,000 for the Audit Committee, $10,000 for
the Compensation Committee, and $7,500 for the Nominating and Corporate
Governance Committee. Each director who is not also an employee of the Company
is eligible for grants of non-qualified stock options and restricted shares
under the J. Alexander’s Holdings, Inc. Amended and Restated 2015 Equity
Incentive Plan (the “Equity Incentive Plan”). Each non-employee director was
granted 20,000 stock options in each of the 2015, 2016 and 2018 fiscal
years.  Further, each non-employee director was granted 10,500 restricted shares
in the 2019 fiscal year. The restricted period for each grant is four years with
the restriction expiring in four equal installments on the first four
anniversaries of their respective grant dates. No non-employee director is
eligible for a grant of incentive stock options under the Equity Incentive Plan.

 

II. EXECUTIVE OFFICER COMPENSATION. The following table sets forth the current
fiscal 2020 annual base salaries and the fiscal 2019 incentive compensation cash
bonus awards for the Company’s Executive Chairman, Chief Executive Officer and
Chief Operating Officer (the “Named Officers”).

  

 

 

 

FISCAL 2019

 

 

2020

 

CASH

 

 

BASE

 

BONUS

 

EXECUTIVE OFFICER

SALARY

 

AMOUNT

 

Lonnie J. Stout II

$

400,000

 

$

259,000

 

Mark A. Parkey

 

400,000

 

 

196,000

 

J. Michael Moore

 

285,000

 

 

77,000

 

 

The following table sets forth the fiscal 2020 cash bonus targets as a
percentage of base salary set for the Company’s Named Officers pursuant to a
2020 cash incentive bonus plan under the Equity Incentive Plan.

 

EXECUTIVE OFFICER

THRESHOLD

 

TARGET

 

MAXIMUM

 

Lonnie J. Stout II

50%

 

100%

 

200%

 

Mark A. Parkey

50%

 

100%

 

200%

 

J. Michael Moore

25%

 

50%

 

100%

 

 

The bonuses will generally be determined based upon the Company’s achieving
designated levels of earnings before net interest expense, income taxes,
depreciation, amortization, pre-opening expense, certain impairment charges, if
applicable, any restaurant closing costs, any transaction, contested proxy and
other related expenses, if applicable, any non-cash compensation, any loss from
discontinued operations, any change in deferred compensation accruals that
result from interest rate changes, and any other items that do not reflect our
performance for a given fiscal year, or “adjusted EBITDA.”

 

The Named Officers are also eligible to receive incentive equity awards pursuant
to the Equity Incentive Plan.

 

III. ADDITIONAL INFORMATION. The foregoing information is summary in nature.
Additional information regarding director and Named Officer compensation will be
provided in the Company’s proxy statement to be filed in connection with the
2020 annual meeting of shareholders.